IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40301
                        Conference Calendar


MARCO ANTONIO ZAPATA, III,

                                         Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-125
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marco Antonio Zapata, III, federal prisoner # 24879-077,

was convicted of conspiracy to possess with intent to distribute

cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846 and

sentenced to 360 months in prison.   He appeals the district

court’s dismissal of his 28 U.S.C. § 2241 petition, arguing that

his sentence should be vacated under Apprendi v. New Jersey,

530 U.S. 466 (2000) and that his Apprendi claim satisfies the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40301
                               -2-

requirements for filing a 28 U.S.C. § 2241 petition under the

“savings clause” of 28 U.S.C. § 2255.

     This court has recently held that Apprendi does not apply

retroactively to cases on collateral review and that an Apprendi

claim does not satisfy the requirements for filing a 28 U.S.C.

§ 2241 petition under the savings clause.   See Wesson v. U.S.

Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir. 2002).

     Accordingly, the district court’s dismissal of Zapata’s

petition is AFFIRMED.